DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Publication JP2010134735A to Fujimatsu et al. (hereinafter "Fujimatsu", included in IDS provided by Applicant).
Regarding Claims 4 and 10, Fujimatsu teaches an image processing method and an image processing apparatus comprising: a controller configured to control readout of an image from an iris image pick-up unit configured to perform image pick-up of an iris of a subject (Fig. 3; Para. 43-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image), wherein in the control of the readout of an image, the controller sets a region of interest to be treated as a target of the image readout (Para. 37-38, 47-48 of Fujimatsu; authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image. The authentication processing unit 7 is configured to perform a two-stage distortion correction process. In the first stage, the first correction image is generated by correcting the distortion of the eye region image based on the shooting angle of the imaging unit 3, In the second stage, the first corrected image is corrected based on the positional relationship between the iris and the pupil detected from the first corrected image to generate a second corrected image), and the controller additionally stores past information, and in a case of performing image processing on the same subject, the controller determines whether or not an eye region of the subject was successfully covered by the region of interest used in the past, and in a case of determining that the eye region of the subject was not successfully covered, the controller corrects the readout of an image from the iris image pick up unit (Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected).

Regarding Claim 5, Fujimatsu teaches that the iris image pick-up unit includes a plurality of iris image pick-up devices stacked in a vertical direction, in the setting of the region of interest, the controller determines the iris image pick-up device to be used for image readout from among the plurality of iris image pick-up devices, and specifies the region of interest inside an image pick-up range of the determined iris image pick-up device, and in a case where the determined iris image pick-up device to be used for image readout and the region of interest set in the iris image pick-up device are the same as the iris image pick-up device and the region of interest in the past information, the controller corrects the readout of an image from the iris image pick-up unit (Fig. 3; Para. 30-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image
Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected).

Regarding Claim 6, Fujimatsu teaches that the past information includes information indicating a position of an eye region in a region of interest picked up in the past, and the controller corrects the readout of an image from the iris image pick up unit on a basis of the information indicating the position of the eye region (Para. 30-38, 47-48 of Fujimatsu; authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image. The authentication processing unit 7 is configured to perform a two-stage distortion correction process. In the first stage, the first correction image is generated by correcting the distortion of the eye region image based on the shooting angle of the imaging unit 3, In the second stage, the first corrected image is corrected based on the positional relationship between the iris and the pupil detected from the first corrected image to generate a second corrected image
Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected).

Regarding Claim 7, Fujimatsu teaches that the past information includes information indicating whether or not an eye region is included in a region of interest picked up in the past, and the controller determines whether or not the eye region of the subject was successfully covered by the region of interest in the past on a basis of the information indicating whether or not the eye region is included (Para. 47-50 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil
Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected).

Regarding Claim 8, Fujimatsu teaches that the controller controls the readout of an image from the iris image pick-up unit by using an image picked up by an overall image pick-up unit configured to perform image pick-up over a wider range than an image pick-up range of the iris image pick-up unit (Fig. 3; Para. 44-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu in view of PCT Publication WO2009016846A1 to Aoki et al. (hereinafter "Aoki", included in IDS provided by Applicant).
Regarding Claim 1, Fujimatsu teaches an image processing system comprising: a plurality of iris image pick-up units disposed at mutually different positions in the same field of view; an overall image pick-up unit configured to perform image pick-up over a wider field of view than the field of view of the iris image pick up units (Fig. 3; Para. 43-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image); an illumination unit configured to illuminate a subject with light (Fig. 3; Para. 30-48 of Fujimatsu; illumination unit 43); and a controller configured to control, using an image from the overall image pick-up unit, at least one of reading out an image from the plurality of iris image pick-up unit, presenting at least one of an image and a sound through a guiding unit, or providing illumination with light from the illumination unit, wherein the controller controls readout of an image from the iris image pick up unit, in the control of the readout of an image, the controller sets a region of interest to be treated as a target of the image readout, and the controller additionally stores past information (Fig. 3; Para. 30-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image
Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris / pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected), and in a case of performing image processing on the same subject, the controller determines whether or not an eye region of the subject was successfully covered by the region of interest used in the past, and in a case of determining that the eye region of the subject was not successfully covered, the controller corrects the readout of an image from the iris image pick up unit (Figs. 3, 10; Para. 30-37, 43-50, 94-99 of Fujimatsu; eye position detection unit 13 that detects an eye position in the target image, and an eye region image from the target image… iris/pupil information detection unit 21 that detects the iris and pupil from the first corrected image corrected by the first distortion correction unit 17, and a second distortion correction based on the detection result of the iris and pupil… If the iris region and the pupil region are not properly detected, the process is fed back to the first distortion correction unit, and the first distortion correction unit 17 changes the correction amount by a predetermined width and performs distortion correction again. When the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected, the next correction processing by the second distortion correcting unit 25 is performed. The above feedback processing is repeated until the iris / pupil determining unit 53 determines that the iris region and the pupil region are properly detected).
Fujimatsu does not explicitly disclose a guiding unit configured to guide a subject.
However, Aoki teaches a guiding unit configured to guide a subject (Fig. 6 of Aoki; displaying guiding information on the display unit 7).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a guiding unit configured to guide a subject using the teachings of Aoki in order to modify the system taught by Fujimatsu. The motivation to combine these analogous arts would have been to provide an iris authentication apparatus and an iris authentication system capable of performing iris authentication processing of a user (a person to be authenticated) who is walking (Abstract of Aoki).

Regarding Claim 2, the combination of Fujimatsu and Aoki teaches that the controller performs readout of an image from the plurality of iris image pick up units, and in the readout of an image from the plurality of iris image pick up units, the controller specifies an iris image pick-up unit capable of performing image pick-up of an eye of the subject from among the plurality of iris image pick-up unit on the basis of an image acquired by the overall image pick-up units, sets a region of interest including the position of the eye of the subject in the specified iris image pick-up unit, and acquires an image of the region of interest from the specified iris image pick up unit (Fig. 3; Para. 44-50of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image).

Regarding Claim 3, the combination of Fujimatsu and Aoki teaches that the plurality of plurality of iris image pick-up units are stacked in a vertical direction, in the setting of the region of interest, the controller determines the iris image pick-up units to be used for image readout from among the plurality of iris image pick-up units, and specifies the region of interest inside an image pick-up range of the determined iris image pick-up units, and in a case where the determined iris image pick-up units to be used for image readout and the region of interest set in the iris image pick up units are the same as the iris image pick-up units and the region of interest in the past information, the controller corrects the readout of an image from the iris image pick-up unit (Fig. 3; Para. 44-48 of Fujimatsu; The plurality of iris camera units 41 are arranged in the vertical direction. The angle of view of the wide-angle camera is significantly wider than the angle of view of the iris camera unit 41, and corresponds to the upper body of the subject A, for example. By processing the image of the wide-angle camera, the iris camera unit 41 to be used for authentication is selected. Based on the distance detection result, when the subject A reaches an appropriate position, the selected iris camera unit 41 photographs the subject A. With such a configuration, an appropriate photographed image can be obtained regardless of the height of the subject A… authentication processing unit 7 is generally configured to cut out an eye region image from the input target image, perform distortion correction processing on the eye region image, and perform matching using the corrected image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622